Title: To George Washington from William Heath, 27 June 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury June 27th 1781
                        
                        I was this evening honored with yours of the 20th inclosing one to the Commanding Officer of the Corps of
                            Invalids at Boston—I shall afford the Commanding Officer, every aid in my power to facilitate his march to West point.
                        I have been this evening honord with a Letter from Governor Trumbull of the 20th instant, giving a pritty
                            particular account of the proceedings of the State of Connecticut, respecting its Quota of men, and provisions for the
                            army but as Governor Trumbull Observes, "I have made his Excellency the Commander in Chief, acquainted with these things
                            by a Letter of this date." it is unnecessary for me to repeat them.
                        The Honble Mr Weare president of New Hampshire, in a Letter of the 25th inst. writes me, "Our General
                            Assembly are now convened, and have under Consideration the important matters recommended by General Washington, and
                            yourself, respecting filling up, and Supplying the Army, and are determined to take the most vigorous measures to
                            accomplish a matter so essential to be done at this critical time," he then observes that a drove of Beef Cattle of Forty
                            five or Fifty head will go on this week, that another drove is procuring &c.
                        I am happy in the arrangment for the Campaign, and hope ere long to kiss your hand in Camp. I have the honor
                            to be with the highest respect & Esteem your Excellencys most obedient Servant
                        
                            W. Heath
                        
                    